Citation Nr: 9926416	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-22 172	)	DATE       
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
an anxiety disorder on an extraschedular basis. 

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1940 to February 
1944.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Saint 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 1996 and April 1998 the 
issues on appeal were remanded for further evidentiary 
development.  

The Board decision of November 1996 denied an increased 
schedular rating for an psychoneurotic (anxiety) disorder, 
and remanded the issue of an increased rating for a 
psychoneurotic disorder on an extraschedular basis.  Hence, 
the issue of a schedular increase need not be addressed in 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected anxiety disorder, rated 50- percent 
disabling, does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards; the criteria for a rating in 
excess of 50 percent are not met on an extraschedular basis.  

3.  The veteran's service-connected anxiety disorder does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards and to warrant a total rating based on individual 
unemployability on an extraschedular basis. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for an anxiety disorder on an extraschedular basis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7,   

2.  The criteria for a total rating based on unemployability 
due to service-connected disability on an extraschedular 
basis have not been met.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's anxiety disorder, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Regarding total disability ratings: Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities affecting a single 
body system, e.g. neuropsychiatric, will be considered as one 
disability.  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  (b) It is the established policy of the 
Department of Veterans Affairs that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16 (1998).


Factual Background

The veteran was initially service connected for a 
psychoneurosis, anxiety state by rating decision dated in 
March 1944.   At that time, the RO assigned a 30 percent 
disability.  The RO allowed an increase to 50 percent in 
December 1975.  In a January 1993 rating decision, the RO 
continued the 50 percent rating and the veteran appealed.

In November 1996, the Board denied a rating in excess of 50 
percent on a schedular basis, for service-connected 
generalized anxiety disorder, and remanded the issue of a 
higher rating on an extraschedular basis.  

In connection with the veteran's claim for an increased 
rating, the RO obtained the veteran's VA outpatient treatment 
records dating from April 1996 to May 1998.  The records 
concern numerous physical complaints but a November 1996 note 
only states that his anxiety fluctuated on and off.

The veteran was examined in August 1997 and his only 
complaint was about his word-finding difficulty.  He had no 
complaints of anxiety.

During the veteran's personal hearing in September 1997, he 
testified that he was not being treated for his anxiety 
reaction.  He saw a psychiatrist or psychologist for half a 
day.  He thought he was going to see him again.  He did not 
take any medications.  He became agitated when he cannot find 
a word.  He had been losing 50 to 150 words a day.  His 
family gave him words when he was unable to find them.  
Sometimes people walked away while he tried to find a word.  
He was last employed in 1974 in his own business.  Currently 
his wife and daughter ran the family business of raising 
poodles.  He does not deal with customers because he once 
sold several thousand dogs for a small amount of money.  He 
received Social Security Administration benefits because of 
his age.  He was a preacher, but could not give a sermon 
because he cannot get the words out.  His memory was far 
better for things that happened when he was young than for 
recent things.  

During a June 1998 VA psychiatric examination, the examiner 
noted that the veteran had a history to include hypertension, 
cerebrovascular accidents, and dementia.  The examiner 
reported that the veteran was unable to tell him how his 
anxiety was affecting him.  He denied panic attacks or 
overwhelming anxiety such that he would not leave his house.  
His anxiety had not changed since his examination in 1997.  
He lived with his wife and daughter raising poodles for a 
living.  He made no complaints regarding anxiety, just 
complaints about his loss of vocabulary.  On examination, he 
was circumstantial and had word-finding difficulty.  He had 
difficulty getting to the point of the questions that were 
asked.  He had anomia.  He denied delusions, illusions and 
hallucinations.  He denied suicidal or homicidal ideations, 
thoughts, plans or intent.  He could maintain his hygiene 
with the help of his family.  He did not have any obsessions 
or rituals.  His answers would start with 1944 consistently 
and he was very difficult to redirect.  The diagnoses were 
dementia, possibly vascular as evidenced by a history of a 
transient ischemic attack and hypertension and generalized 
anxiety disorder by history. 

In a December 1998 addendum, the examiner stated that the 
veteran's speech difficulty was not caused by his generalized 
anxiety disorder.  It was more likely than not that the 
speech difficulty was due to a neurological disorder, namely 
dementia secondary to multiple cerebral infarcts.  The Global 
Assessment of Functioning Scale (GAF) due to dementia was 10 
and the GAF due to generalized anxiety disorder by history 
was 50.  

The veteran underwent a VA neurological examination in 
December 1998.  The examiner noted that he was oriented times 
four.  His remote memory was intact.  His immediate memory 
was 3/3, but after three minutes it was 1/3.  The impression 
was that there was no evidence of a stroke or multiple-
infarct dementia.  He did have a dementia that was apparent 
in deficits both in memory and language.  He had word-finding 
difficulty, anomia and phonemic errors, some difficulty with 
calculations and frontal function including crossed 
inhibition difficulty.  Considering the veteran's age, the 
examiner felt that a dementia of the Alzheimer's type was the 
most likely diagnosis.  The examiner opined that the 
veteran's language disorder was probably not related to his 
generalized anxiety, but was a manifestation of his primary 
dementia.  

Following a January 1999 VA neuropsychological, the examiner 
found that except for the anomia, the veteran's pattern of 
neuropsychological deficits was consistent with a slowly 
developing frontal subcortical dementia.  Over the preceding 
three years there had been little substantial increase in the 
apparent neuropsychological deficit.  The basis for the 
anomia was unclear.  Although the veteran denied overwhelming 
anxiety, the examiner felt that his histrionic 
"characterological" style shown by past periods of 
dissociation was a likely basis for his periods of emotional 
"uncontrol" and anxiety.  His word-finding difficulties and 
speech fluency impairment were likely compounded during his 
anxious periods.  

The veteran has submitted several letters, extracts of 
articles and photographs.  A waiver of agency of original 
jurisdiction consideration of this evidence is of record. 

Analysis

Regarding the request for an increased rating on an 
extraschedular basis, consideration has been given to the 
potential application of the extraschedular evaluation 
provisions of 38 C.F.R. § 3.321(b) (1996). The evidence does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards. Specifically, there has not been a 
demonstration of marked interference with employment 
attributable to the service-connected psychoneurosis, anxiety 
state, or frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
criteria. The medical evidence does not show that the veteran 
has been hospitalized for service-connected psychiatric 
reasons.  The examiners found that the veteran's service-
connected generalized anxiety disorder was not causing his 
word finding problem or his anomia.  The psychiatric examiner 
felt it might be due to vascular dementia or multiple 
cerebral infarcts.  The examiner felt that the language 
disorder was a manifestation of a subcortical dementia in 
combination with histrionic personality traits rather than 
the generalized anxiety disorder.  The neurological examiner 
found that the language disorder was probably related to his 
primary dementia rather than his anxiety.  Moreover, the 
evidence of record does not indicate that there has been a 
marked interference with his employment due to his 
psychoneurosis, anxiety state. As noted above, he is now 
retired and has a number of nonservice-connected 
disabilities, in addition to his age, which are the primary 
causes of his inability to function.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1996).


Individual Unemployability

The veteran is service connected for a generalized anxiety 
disorder, which, as discussed above, does not warrant an 
evaluation in excess of 50 on a schedular or an extra-
schedular basis.  Therefore, the veteran does not meet the 
threshold requirements for a total compensation rating based 
on unemployability.  There is no objective medical evidence 
that the veteran is unemployable as a result of his service-
connected disability.  The evidence reveals that the 
veteran's non-service-connected language problem, dementia 
and physical problems are the main impediments to gainful 
employment.  Accordingly, favorable action in connection with 
the veteran's appeal for a total rating based on 
unemployability due to service-connected disability on an 
extraschedular basis is not in order.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court of 
Veteran's Appeals noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran. See C.F.R. §§ 4.1, 
4.15 (1992). The sole fact that a 
claimant is unemployed is not enough. A 
high rating in itself is recognition that 
the impairment makes it difficult to 
obtain and keep employment. The question 
is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment. See 38 
C.F.R. § 4.16(a) (1992) Id. at 363.

While the appellant contends that his unemployment is the 
result of his psychoneurosis, anxiety state, the evidence of 
record does not demonstrate that his one service-connected 
disability alone precludes him from substantially gainful 
employment. The Board finds the two most recent VA mental 
disorders examinations which attribute his unemployability to 
his age as well as nonservice-connected disorders like 
cerebrovascular accidents, hypertension and primary dementia.  
These findings are probative in this regard.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 38 
C.F.R. § 3.321(b) (1996). The evidence does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected disorder or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular criteria. Nor is it shown that there 
is evidence of marked interference with employment 
characterized by periods of unemployment attributable solely 
to that disability. 38 C.F.R. § 3.321(b)(1) (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).

When viewed in light of the fact that the appellant does not 
meet the schedular criteria and is not unemployable due to 
his sole service-connected disability as noted above, 
entitlement to a total rating for compensation purposes based 
upon individual unemployability has not been shown.

Accordingly, a total rating based on individual 
unemployability due to the veteran's service-connected 
disorder is denied.


ORDER

Entitlement to an increased evaluation for an anxiety 
disorder on an extraschedular basis is denied.  

A total rating based on individual unemployability due to a 
service-connected anxiety disorder on an extraschedular basis 
is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





 

